DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 
Applicant’s Response
In Applicant’s Response dated 12/16/2021, Applicant amended Claims 1, 4, 7, 8, 10, 11, 14, 17, 18 and 20, and argued against all objections and rejections previously set forth in the Office Action dated 09/16/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert et al. US 2008/0307343 A1, published 12/11/2008, hereinafter “Robert” in view of Kreitman et al. US 5303388, published 04/12/1994, hereinafter “Kreitman”.
For the convenience of the Applicant, the Examiner has pointed out particular references contained in the prior art(s) of record in the body of this action.  Although the specified citations are representations of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire reference(s) as applicable as to the limitations of the claims.

Independent claim 1 and 11:
	Robert discloses a method of providing a filesystem, the method comprising: 
receiving at an interface a first data file for storage in a computing environment ([0002] – files placed in directories); and 
assigning, using a processor executing instructions stored on memory, to the first data file a first vector that is unique to the first data file and serves as a unique identifier to identify and access the first data file and represents a path to the first data file, wherein the first vector includes a plurality of time values related to the first data file ([0002] [0003] – files are stored and can be accessed via date created and modified).
Robert does not explicitly teach wherein the first vector is in proximity to a perimeter of a first icon associated with the first data file.
Kreitman discloses a file management system.  Kreitman teaches multiple values associated with a file to be displayed in proximity to an icon (Fig.4).
It would have been obvious to one skilled in the art at the time of the effective filing date of the claimed invention to have substituted the layout of information of Kreitman with the file system of Robert to concatenate additional information about that object which would also be desirable to the user.

Claim 2 and 12:
	Robert in view of Kreitman teaches wherein the first vector includes a first time value, a second time value, and a third time value (page 5-6 Table; Created Date, Modified Date, Used Dates).

Claim 3 and 13:
	Robert in view of Kreitman teaches wherein at least one of the first, second, and third time values is selected from the group consisting of upload time of the first data file, creation time of the first data file, and access time of the first data file (Page 5-6, Table; Created date).

Claim 4 and 14:
	Robert in view of Kreitman teaches displaying a first selectable indicator associated with the first time value in proximity to the perimeter of the first icon (Fig. 13 A, - date modified column)(Kreitman; Fig. 4); 
displaying a second selectable indicator associated with the second time value in proximity to the first icon (Fig. 13A, [0057] – note that any attribute/property/metadata can be displayed as a column) )(Kreitman; Fig. 4); and 
displaying a third selectable indicator associated with the third time value in proximity to the first icon (Fig. 13A, [0057] – note that any attribute/property/metadata can be displayed as a column) )(Kreitman; Fig. 4).

Claim 5 and 15:
	Robert in view of Kreitman teaches associating, using the processor, the first data file with a second vector (Kreitman; Fig. 4).

Claim 6 and 16:
	 Robert in view of Kreitman teaches displaying a fourth selectable indicator associated with the second vector on the user interface in proximity the perimeter of the first icon (Fig. 13A) (Kreitman; Fig. 4).

Claim 7 and 17:
Robert teaches receiving at an interface a second data file for storage in a computing environment ([0002] – files placed in directories); and 
assigning, using a processor executing instructions stored on memory, to the second data file a second vector that is unique to the second data file and serves as a unique identifier to identify and access the second data file and represents a path to the second data file, wherein the second vector includes a plurality of time values related to the second data file ([0002] [0003] – files are stored and can be accessed via date created and modified).
Robert does not explicitly teach wherein the second vector is in proximity to a perimeter of a second icon associated with the second data file.
Kreitman discloses a file management system.  Kreitman teaches multiple values associated with a file to be displayed in proximity to an icon (Fig.4).
It would have been obvious to one skilled in the art at the time of the effective filing date of the claimed invention to have substituted the layout of information of Kreitman with the file system of Robert to concatenate additional information about that object which would also be desirable to the user.

Claim 8 and 18:
	Robert in view of Kreitman teaches arranging the first icon and the second icon on the user interface based on at least one time value associated with the first data file and at least one time value associated with the second data file ([0076], Fig. 8A, Fig. 13 – list of documents sorted by date modified).

Claim 9 and 19:
	Robert in view of Kreitman teaches wherein the second time value is a user-defined time value, and the method further includes:
	receiving a user interaction with the second time value;
	updating the second time value based on the user interaction; and
	storing the updated second time value in the computing environment (page 6 Table; published date – user selectable).

Claim 10 and 20:
	Robert in view of Kreitman teaches receiving a selection of a first vector, wherein the first vector has a first time value ([0070] – text entry region which allows a user to a query or search parameters to return results).


Response to Arguments
Applicant's arguments filed 12/16/2022 have been fully considered but they are not persuasive.
	Applicant asserts the references fail to teach or suggest a vector that serves as a unique identifier to identify and access the first data file, includes times values such as upload time, creation time and access time of the data file, and is in proximity to a perimeter of a first icon associated with the first data file.
	The Examiner respectfully disagrees.
	Robert discloses a file system.  Robert goes on to teach how individual files have specific metadata that is associated with file.  The metadata comprise various attributes, values and parameters, such as time.  Robert specifically mentions the time can be associated with when the file was created, modified and used. All three of these values can be selected and displayed in a grid view which corresponding to a specific column and displayed as a vector on an x-axis.  Robert also discloses being able to search for specific files (using the search field).  Metadata associated with the search terms will retrieve corresponding matching documents.  Therefore, the metadata can reasonably be construed as a unique identifier to identify and access a data file.
	Kreitman has been combined with Robert to show where the plurality of time values (metadata) as found in Robert could be visually presented in a manner in which they are in proximity to a perimeter of the icon.  The Examiner asserts that the combination of the references reasonably teaches the claimed limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea Long whose telephone number is (571)270-1055. The examiner can normally be reached Monday - Thursday 6:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA N LONG/Primary Examiner, Art Unit 2175